Name: Decision of the EEA Council No 1/94 of 17 May 1994 adopting the Rules of Procedure of the EEA Council
 Type: Decision
 Subject Matter: executive power and public service; NA;  European construction;  economic policy;  politics and public safety
 Date Published: 1994-06-02

 Avis juridique important|21994D0602(01)Decision of the EEA Council No 1/94 of 17 May 1994 adopting the Rules of Procedure of the EEA Council Official Journal L 138 , 02/06/1994 P. 0039 - 0040DECISION OF THE EEA COUNCIL No 1/94 of 17 May 1994 adopting the Rules of Procedure of the EEA CouncilTHE EEA COUNCIL,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 89 (3) thereof,HAS DECIDED AS FOLLOWS:Article 1 1. The EEA Council shall be convened by its president twice a year, as provided for in Article 91 (2) of the Agreement.2. The EEA Council shall also be convened by its president, on his own initiative or at the request of one of its members, whenever circumstances so require, including when any of its members wishes to raise any issue giving rise to a difficulty as provided for in Article 89 (2) of the Agreement.3. When requested by one of the members of the EEA Council to convene a meeting, the president shall, after consulting the other members of the Council, fix a date for the meeting. In exceptionally urgent cases, a meeting of the Council shall be convened immediately.Article 2 1. The president shall draw up a provisional agenda for each meeting. The invitation for the meeting and the provisional agenda shall be forwarded to the members of the EEA Council not later than 20 days before the beginning of the meeting.2. The provisional agenda shall contain the items in respect of which a request for inclusion on the agenda, together with any documents relating thereto, has been received by the president from a member of the EEA Council at least 25 days before the date of the meeting.3. Only items in respect of which the documents have been sent to the members of the EEA Council at the latest by the date on which the provisional agenda is sent may be placed on that agenda.4. The time limits laid down in the preceding paragraphs shall not apply with regard to meetings convened in accordance with the last sentence of Article 1 (3).5. The agenda shall be adopted by the EEA Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Community and its Member States, on the one hand, and the EFTA States, on the other, so agree. Items raised in accordance with Article 89 (2) of the Agreement shall be placed on the agenda.Article 3 1. A member of the EEA Council who is prevented from attending a meeting may arrange to be represented. In such a case, he shall inform the president and shall indicate the person authorized to represent him. The representative shall exercise all the rights of the accredited member.2. Members of the EEA Council may be accompanied by officials who assist them. The number of such officials may be laid down by the Council.3. The composition of each delegation shall be communicated to the president before the beginning of each meeting.4. The EFTA Surveillance Authority should normally be invited to take part in meetings of the EEA Council as an observer.5. The European Investment Bank shall be entitled to attend meetings of the EEA Council as an observer when matters referred to in Article 6 of Protocol 38 to the Agreement are on the agenda.6. Upon request by one of its members, the EEA Council may agree to admit other persons as observers to its meeting.7. Meetings of the EEA Council shall not be public unless there is a decision to the contrary.Article 4 Decisions by the EEA Council shall be taken by agreement between the Community, on the one hand, and the EFTA States speaking with one voice, on the other.Article 5 In respect of urgent matters, or where so decided in other cases, decisions may be taken in accordance with Article 4 by written procedure if all Contracting Parties are in agreement thereon.Article 6 1. Draft minutes of each meeting shall be drawn up without delay.The minutes shall, as a general rule, indicate in respect of each item on the agenda:- the documents submitted to the EEA Council,- statements the entry of which has been requested by a member of the Council,- the decisions taken, the statements agreed upon and conclusions reached.Any member of the Council may request that more details be inserted in the minutes regarding any item of the agenda.2. The draft minutes shall be submitted to the EEA Council for approval. When approved, the minutes shall be signed by the president-in-office at the time of the approval and by the two secretaries.3. Decisions taken by the EEA Council shall be annexed to the minutes.4. A copy of the minutes shall be forwarded to each of the members of the EEA Council.Article 7 Decisions of the EEA Council shall be adopted in the Danish, Dutch, English, Finnish, French, German, Greek, Icelandic, Italian, Norwegian, Portuguese, Spanish and Swedish languages. They are equally authentic in all those languages.Article 8 The texts of the decisions taken by the EEA Council shall be signed by the president-in-office at the time of their adoption and by the two secretaries.Article 9 The EEA Council shall decide whether decisions shall be published.Article 10 1. All the communications provided for in these Rules of Procedure shall be addressed to the Permanent Representations of the Member States of the European Communities and to the Missions of the EFTA States to the European Communities, to the Commission of the European Communities and to the General-Secretariat of the Council of the European Union.2. Correspondence for the EEA Council shall be addressed to its president.Article 11 The EEA Council may decide to establish any subcommittee or working group to assist it in carrying out its tasks. The composition, mode of operation and tasks of such subcommittee or working group shall be determined by the Council in each individual case.Article 12 1. Secretarial functions for the EEA Council shall fall within the responsibility of the presidency.2. An official of the Community and on official nominated by the EFTA States shall act jointly as the secretaries of the EEA Council. They shall be appointed by each side after joint consultation.Article 13 Without prejudice to other applicable provisions, the deliberations of the EEA Council shall be covered by the obligation of professional secrecy, except in so far as the Council decides otherwise.Article 14 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 May 1994.For the EEA CouncilThe PresidentTh. PANGALOS